Citation Nr: 0406528	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for peripheral 
vascular disease of the right lower extremity, currently 
rated as 40 percent disabling.

3.  Entitlement to an increased rating for peripheral 
vascular disease of the left lower extremity, currently rated 
as 40 percent disabling.

4.  Entitlement to an effective date prior to February 8, 
2001, for a rating in excess of 20 percent for peripheral 
vascular disease of the right lower extremity.

5.  Entitlement to an effective date prior to February 8, 
2001, for a rating in excess of 20 percent evaluation for 
peripheral vascular disease of the left lower extremity.

6.  Entitlement to a certificate of eligibility for specially 
adapted housing or for a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1946, from March 1952 to April 1953, and from January 
1955 to March 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  This case 
was most recently before the Board in September 2003.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for an 
examination which was necessary to evaluate his service 
connected hearing loss disability.

2.  The veteran's peripheral vascular disease of the left and 
right lower extremities is not manifested by ischemic limb 
pain at rest and either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.

3.  It was not factually ascertainable for the one year 
period prior to February 2001 that an increase (in excess of 
20 percent) in the veteran's peripheral vascular disease of 
the left and right lower extremities had occurred.

4.  The veteran has essentially permanent loss of the 
functional use of both legs due to service-connected 
disability; the veteran is not blind in either eye and does 
not have anatomical loss or loss of use of both hands due to 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85-4.87, 
Diagnostic Code 6100 (2003).

2.  The criteria for a rating of 60 percent for peripheral 
vascular disease of the right and left lower extremities have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7114 (2003).

3.  Entitlement to an effective date earlier than February 8, 
2001, for the assignment of a rating in excess of 20 percent 
for peripheral vascular disease of the right and left lower 
extremities, is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).

4.  The criteria for a certificate of eligibility for 
specially adapted housing have been met.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809 (2003).

5.  The criteria for a certificate of eligibility for a 
special home adaptation grant have not been met.  38 U.S.C.A. 
§ 2101(b) (West 2002); 38 C.F.R. § 3.809a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, letters such as those dated in February 2001 
and June 2001 informed the veteran of the information and 
evidence he needed to submit to substantiate his claims, as 
well as VA's development assistance.  The Board also notes 
that in a statement received in January 2004 the veteran 
indicated that he had no further evidence to submit, and 
stated that "you have all the documents you need to make a 
decision on my appeal."  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied in this case and that no 
further notice is required.

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims on appeal, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  However, there is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  While 
strictly following the express holding in Pelegrini would 
require the entire rating process to be reinitiated when 
notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the 
Court, otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 7, 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the issues on 
appeal was not given prior to the initial AOJ adjudication, 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.

As for the duty to assist, the Board finds that the veteran 
has been provided opportunities to present evidence and 
argument in support of his claims.  Further, the Board notes 
that the claims file contains relevant service and post-
service medical records, including VA examinations and 
medical opinions that have addressed the veteran's 
contentions in this case.  As noted previously, the veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  The Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issues on appeal.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Increased rating for bilateral hearing loss

38 C.F.R. § 3.655 provides that, when a claimant, without 
good cause, fails to report for a necessary examination, a 
claim for an increased evaluation shall be denied.  A VA 
audiological examination was scheduled for June 2001 but the 
veteran failed to report; the veteran has not asserted that 
there was good cause for his failure to report or indicated a 
willingness to report for another examination.

While the veteran has submitted private medical records 
showing profound hearing loss, the Board notes that the 
hearing frequencies were reported in a graph form, and a 
puretone average was not provided for the four required 
frequencies.  As such, the private audiographs are not useful 
for VA rating purposes.  See 38 C.F.R. § 4.85(a).

The Board must, therefore, conclude that the provisions of 38 
C.F.R. § 3.655 apply to the veteran's case and that his claim 
of entitlement to a rating in excess of 30 percent for 
bilateral hearing loss must be denied.

II.  Increased rating for peripheral vascular disease of the 
right and left lower extremity

The veteran's peripheral vascular disease of the right and 
left lower extremity are currently rated as 40 percent 
disabling under Diagnostic Code 7114.  Under Diagnostic Code 
7114, a 60 percent rating is warranted for claudication on 
walking less than 25 yards on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  A 100 percent rating is 
warranted for ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less.

A review of the March 2003 VA arteries examination reflects 
that the veteran has met the requirements for a rating of 60 
percent for his lower extremities disability.  In this 
regard, the Board notes that a finding of persistent coldness 
of the lower extremities has been made, and claudication on 
walking less than 25 yards on a level grade at 2 miles per 
hour has been, at the very least, approximated.  As such, and 
resolving all doubt in the veteran's favor, the Board finds 
that a rating of 60 percent for peripheral vascular disease 
of the right and left lower extremity is warranted.

A review of all the evidence, including the March 2003 VA 
arteries examination and the May 1998 peripheral arterial 
evaluation report, does not reveal any findings of ischemic 
limb pain at rest, deep ischemic ulcers, or ankle/brachial 
index of 0.4 or less.  As such, the preponderance of the 
evidence is against a finding of 100 percent for peripheral 
vascular disease of the right and left lower extremity.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim for a 100 
percent rating, and, as such, this case does not present such 
a state of balance between the positive evidence and the 
negative evidence to allow for more favorable determinations.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Entitlement to an effective date prior to February 8, 
2001, for a rating in excess of 20 percent for peripheral 
vascular disease of the right and left lower extremity

The veteran contends that the effective date for a rating in 
excess of 20 percent should be earlier than the date of 
February 8, 2001, assigned by the RO in this case.

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).  It should also be noted that once a claim 
for compensation has been allowed, receipt of a report of 
examination which meets certain requirements will be accepted 
as an informal claim and the date of the examination will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157.

In October 2002 the RO determined that a May 1998 private 
medical record (received by VA in June 2001) supported a 
finding that a 40 percent rating for the veteran's peripheral 
vascular disease of the right and left lower extremity was 
warranted, and the RO assigned an effective date of February 
8, 2001, the date of the receipt of the claim for increase.  
In reviewing the medical evidence (other than the 
aforementioned May 1998 private medical record) prior to 
February 8, 2001, the Board finds that it was not factually 
ascertainable for the one year period prior to February 2001 
that an increase in the veteran's peripheral vascular disease 
of the right and left lower extremity had occurred.  In fact, 
the medical records dated (or received) during the time 
period in question deal primarily with the veteran's hearing 
loss disability.  Accordingly, entitlement to an effective 
date prior to February 8, 2001, for a rating in excess of 20 
percent for the veteran's peripheral vascular disease of the 
right and left lower extremity is not warranted.

The veteran asserts that an effective date for a rating in 
excess of 20 percent for his peripheral vascular disease 
disabilities should be based on private medical records dated 
beginning in May 1998.  The Board notes, however, that such 
records were received subsequent to February 2001, and even 
assuming that such records showed a reasonable probability of 
entitlement to a rating in excess of 20 percent, they can not 
provide a basis for a rating earlier than February 2001, the 
date of receipt of the veteran's claim for an increased 
rating.  See 38 C.F.R. § 3.157(b)(2)(the date of receipt of a 
private medical record is accepted as the date of receipt of 
an informal claim).

The Board further observes that by rating decision in June 
1999, the RO assigned a 20 percent disability rating for the 
veteran's peripheral vascular disease of the right and left 
lower extremity, effective January 12, 1998.  The veteran did 
not appeal, and that decision became final.  38 U.S.C.A. § 
7105(c).  As such, the statutory concept of finality does not 
permit consideration of a rating in excess of 20 percent 
prior to the date of the June 1999 rating decision.

Based on the foregoing, the Board finds that entitlement to 
an effective date prior to February 8, 2001, for a rating in  
excess of 20 percent for peripheral vascular disease of the 
right and left lower extremity is not warranted.

IV.  Entitlement to a certificate of eligibility for 
specially adapted housing or for a special home adaptation 
grant.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809 (a)(b).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

The evidence of record establishes that the veteran is 
entitled to compensation for total disability due to his 
service-connected disabilities.  Moreover, it is abundantly 
clear that the cause of the veteran's locomotion problems are 
his service-connected lower extremity and low back 
disabilities, and there is no evidence which suggests 
otherwise.  The Board also finds that the evidence 
establishes that the veteran's service-connected lower 
extremity disabilities are permanent in nature and are not 
going to improve (and in fact are worsening).  Finally, there 
is medical evidence of record revealing that the veteran has 
the necessity for regular and constant use of a wheelchair.  
In short, while the February 2003 VA examiner has indicated 
that the veteran does not have total "loss of use of the 
lower extremities," the Board finds that the veteran has 
loss of use of his lower extremities such as to preclude 
locomotion without the aid of a wheelchair within the meaning 
of 38 C.F.R. § 3.809.  As such, entitlement to specially 
adapted housing under 38 U.S.C.A. § 2101(a) is therefore 
warranted.

As discussed above, the Board found that the veteran is 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a).  The provisions of 38 C.F.R. § 3.809a(a) indicate 
that if a veteran is eligible for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809, he is not 
eligible for a special home adaptation grant.  Thus, the 
requirements of section 3.809a(a) are not met.


ORDER

A rating in excess of 30 percent for bilateral hearing loss 
is denied.

A rating of 60 percent for peripheral vascular disease of the 
right lower extremity is granted.

A rating of 60 percent for peripheral vascular disease of the 
left lower extremity is granted.

An effective date prior to February 8, 2001, for a rating in 
excess of 20 percent for peripheral vascular disease of the 
right lower extremity is denied.

An effective date prior to February 8, 2001, for a rating in 
excess of 20 percent for peripheral vascular disease of the 
left lower extremity is denied

Entitlement to a certificate of eligibility for specially 
adapted housing under 38 U.S.C.A. § 2101(a) is granted.

Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b) is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



